Citation Nr: 1600292	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee traumatic arthritis, status post injury, to include whether the reduction from 20 percent to 10 percent, effective August 1, 2011, was proper.

2.  Entitlement to a compensable rating for left knee subluxation, status post injury, to include whether the reduction from 20 percent to noncompensable, effective August 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was scheduled for April 2015 in Washington DC pursuant to the Veteran's request.  However, he failed to report to the hearing; thus, the request is considered withdrawn.

In November 2015, the Veteran submitted additional evidence accompanied by a waiver of consideration of that evidence by the RO.  38 C.F.R. § 20.1304 (2014).

This matter was previously remanded in July 2015.  The Board finds substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In January 2011, the RO notified the Veteran of a proposal to reduce the disability rating for left knee traumatic arthritis, status post injury, from 20 percent to 10 percent and to reduce the disability rating for left knee subluxation, status post injury, from 20 percent to noncompensable based on a VA examination completed in August 2010.  The Veteran received proper notice of the rating reduction in January 2011.

2.  By a May 2011 rating decision, the RO reduced the Veteran's rating for left knee traumatic arthritis from 20 percent to 10 percent and for left knee subluxation from 20 percent to noncompensable effective August 1, 2011.

3.  At the time of the effective date of the two reductions, August 1, 2011, the two ratings had been in effect for more than five years.

4.  Reexamination disclosing sustained improvement of the Veteran's left knee traumatic arthritis and subluxation in ability to function under ordinary conditions of life and work was shown by the evidence of record at the time of the January 2011 rating decision, and the evidence since then continues to show the Veteran's left knee is manifested by pain on motion, but flexion has not been limited to 30 degrees or less and extension has not been limited to a compensable degree, and there is no left knee recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The decision to reduce the rating for the service-connected left knee traumatic arthritis from 20 percent to 10 percent effective August 1, 2011 was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

2.  The decision to reduce the rating for the service-connected left knee subluxation from 20 percent to noncompensable effective August 1, 2011 was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for a disability rating in excess of 10 for left knee traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5210-5260 (2015).

4.  The criteria for a compensable disability rating for left knee subluxation are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5210-5260 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in July 2010 and January 2011.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Veteran was afforded VA examinations in August 2010, May 2013, and November 2014.  The Board finds that the VA examinations were adequate as the examiner reviewed the claims folder, considered the Veteran' s history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As to the restoration/propriety of a reduction appeal for the service-connected left knee, the Board notes that such an appeal stems from a 38 C.F.R. § 3.105(e) reduction.  As such, it arises from an action initiated by the RO.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).

The Board concludes that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation.  Specifically, a January 2011 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A letter accompanying the January 2011 proposal also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a May 2011 rating decision.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i), the May 2011 reduction rating decision provided that, 60 days following the May 2011 decision, August 1, 2011, the reduction would take effect.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Criteria for Propriety of Reduction and Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 38 C.F.R. § 4.71a.

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997). 

DC 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.

DC 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.

Under DC 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288 (1999).  Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413 (1993).  These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath, 1 Vet. App. at 589.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000).

Section 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

In Kitchens, 7 Vet. App. at 324, the Court stated "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  38 C.F.R. § 3.344.

In 38 C.F.R. § 3.344(b), doubtful cases are discussed. If doubt remains after consideration of all the evidence developed in accordance with 38 C.F.R. § 3.344(a), the rating agency will continue the current rating in effect and note that re-examination will be scheduled at a point in the future to be determined based on the facts of the case.  See 38 C.F.R. § 3.344(b).

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

III.  Propriety of Reduction

In reviewing the facts of this case, the Board notes that the provisions of 38 C.F.R. § 3.344(a) and (b) apply because the Veteran's prior evaluations had been in effect for more than five years at the time of the reduction.  The RO based the proposed reductions on the August 2010 contracted VA examination.

The following history was provided at the examination: "The claimant reports being diagnosed with arthritis in both knees.  The condition has existed since 1979.  The condition occurred during a battalion run in 1979 when [he] injured both [his] knees.  He reports the following symptom(s): weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, deformity, tenderness and pain.  He indicates he does not experience heat, redness, drainage, effusion, subluxation and dislocation.  The claimant reports experiencing the following flare-ups as often as 1 times per day and each time lasts for 10 hour(s).  From 1 to 10 (10 being the worst) the severity level is at 8.  The flare-ups are precipitated by physical activity.  It is alleviated by rest and by tramadol and naproxen.  During the flare-ups he experiences the following functional impairment which is described as [he cannot walk for a] long time or stand and limitation of motion of the joint, which is described as cracking of joint and locking.  He reports difficulty with standing/walking.  The claimant describes that the legs give way upon standing and walking.  The treatment is intra-articular steroid knee injections [and] medications.  The claimant reports he never was hospitalized nor had any surgery for this condition.  He states his condition, in the past 12 months, has not resulted in any incapacitation.

The examiner reported that the Veteran's "posture is normal.  [He] walks with a normal gait.  In regards to a tandem gait, the [Veteran's] walk is normal."  The Veteran "does not require a brace, crutches, corrective shoes, a wheelchair, a prosthesis [or] a walker."

"On the left there is tenderness and pain with range of motion of the knee.  The left shows no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  There is no subluxation...  Examination of the left knee reveals crepitus.  There is no genu recurvatum and locking pain.  Upon examination of the knee there is no ankylosis."

Range of Motion (ROM) testing for the left knee was within normal limits.  And there was no loss of motion with repetitive testing.  The examiner reported that in the left knee, "the joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use...  The medial lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial lateral meniscus stability test are all within normal limits for the left knee."

These results are similar to the examination results in April 2009.  The same history was noted and the Veteran gave a similar description of his symptoms.  The Veteran did report that he has experienced worsening symptoms with respect to the left knee over the years.

In 2009, examination "of the knee joints reveals no evidence of edema, effusion, weakness, redness, heat, abnormal movement, subluxation, or locking pain.  There is tenderness to palpation of both knees as well as crepitus and mild guarding of movement.  The patellofemoral compression test is positive, bilaterally."

Range of motion of the left knee joint was limited by pain, fatigue, weakness, lack of endurance, and incoordination following repetitive use, with pain having the major functional impact on the veteran.  Medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral meniscus revealed no instability.  McMurray's and drawer tests were normal, bilaterally.  There was no additional limitation in degrees after repetitive use.

The examiner reported that this "Veteran's current knee examination reveals limited range of motion of both knees, left worse than right.  There is tenderness to palpation of the right knee without instability.  He is also noted to have a mildly abnormal gait with weakness of the left knee."  While that examination report was focused on the right knee, it provides evidence of a left knee condition that demonstrated some loss in ROM.  Yet, by the August 2010 examination, there was no loss in ROM of the left knee.

At an even earlier examination in December 2008, the Veteran's left knee showed worse results.  The Veteran's posture was within normal limits.  His gait was antalgic.  By the 2010 examination, his gait was noted to be normal.  For ambulation, he used a left knee brace and a cane in 2008.  By the 2010 examination, he required no assistive device.

The 2008 report continues: "On the left there is weakness and tenderness.  There is slight subluxation on the left.  The left shows no signs of edema, effusion, redness, heat and, guarding of movement...  Examination of the left knee reveals locking pain and crepitus.  There is no genu recurvatum."  Importantly, while there was slight subluxation in 2008, there was none at the 2010 examination.  ROM results showed 120 degrees for flexion in 2008.  The examiner reported: "On the left, the joint function is additionally limited by the following after repetitive use: pain, fatigue, weakness and pain has the major functional impact.  The joint function on the left is not additionally limited by the following after repetitive use: lack of endurance and incoordination.  There is no additional limitation in degree...  The anterior and posterior cruciate ligaments stability test of the left knee is within normal limits.  The medial and lateral collateral ligaments stability test of the left knee is within normal limits.  The medial and lateral meniscus test of the left knee is within normal limits."

The Veteran had originally been granted a noncompensable evaluation for his service-connected left knee effective in May 1981.  It remained noncompensable until  it was increased to 10 percent effective in February 1990.  It was not until an April 2006 rating decision that the Veteran's evaluation for the left knee traumatic arthritis was increased to 20 percent and he was also granted a 20 percent evaluation for subluxation of the left knee in that decision.  The 2006 rating decision was based on a March 2006 examination.

At that examination, he reported constant pain.  "Examination of the left knee reveals weakness, guarding of movement and subluxation without edema, effusion, tenderness, redness, heat-or abnormal movement...  Examination of the left knee reveals slight to moderate recurrent subluxation with crepitus without locking pain or joint effusion -at this -time."

ROM testing showed 120 degrees of flexion but that worsened to 100 degrees with repetitive testing.  The examiner also reported the Veteran "is able to stand on toes and heels, taking a few steps.  The Veteran's gait is normal.  There is no evidence of limitation of standing or walking.  The Veteran does not require an assistive device to walk."

As this report makes clear, the Veteran had subluxation and worse ROM results than at the 2009 and 2010 examinations.  Based on the improvements to the Veteran's left knee between the 2006 examination and the 2010 examination, the RO proposed the reduction.  He no longer had loss of ROM, he no longer reported using an assistive device, he no longer demonstrated an antalgic gait and he no longer had subluxation.

The evidence reflects that the August 2010 VA contracted examination forming the basis for the reduction was full and complete, and at least as full and complete as the March 2006 VA examination upon which the higher ratings were originally based.  The subsequent August 2010 VA examination supports a finding of sustained material improvement and reflects that it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  Thus, the reduction effectuated by the RO was supported by the August 2010 VA examination.  The facts established that there had been material improvement and therefore, the reduction was proper.

The results continue to demonstrate symptoms warranting an evaluation no higher than 10 percent for left knee traumatic arthritis and noncompensable for subluxation.  For example, the next VA contracted examination was conducted in May 2013.  Upon examination, flexion ended at 45 degrees.  Extension ended at 5 degrees.  He was able to perform repetitive testing and did not additional loss of motion.  The Veteran was noted to have less movement than normal, weakened movement, pain on movement, swelling, disturbance of locomotion, and interference with sitting.  He has tenderness or pain to palpation in the left knee.  His muscle strength was 4 out of 5, showing active movement against some resistance.  Stability tests showed normal results.  There was no subluxation.  He was noted to use a brace and a cane.  

While these results are worse than the 2010 examination results, they do not warrant a higher rating.  To obtain a 20 percent rating limitation of flexion would need to be limited to 30 degrees or less.  Here the limitation was to 45 degrees.  Under DC 5261, extension limited to 5 degrees is noncompensable.  To receive a compensable rating for limitation of extension, it would need to be limited to 10 degrees.  Also, the Veteran is not entitled to a compensable rating under DC 5257 because there was no subluxation.

These results were confirmed in the most recent examination conducted in May 2014.  At that time, the Veteran reported that his Left knee gives out and crackles/grinds.  He reported stiffness and pain that is worse with walking.  He reported locking.  The history notes that the plan is to replace the knee in the future.  The Veteran is currently receiving injections of Hyalgan and using a knee brace and a cane.
Upon examination, left knee flexion was limited to 45 degrees and there was no limitation of extension.  He was able to perform repetitive testing with no additional loss of motion.  He was noted to have less movement than normal, weakened movement, pain on movement, swelling, disturbance of locomotion, interference with sitting, and crepitus in both knees.  He has tenderness or pain to palpation in the left knee.  His muscle strength was 4 out of 5, showing active movement against some resistance.  Stability tests showed normal results.  There was no subluxation.  These results are the same as noted in the 2013 examination; therefore, the Veteran is not entitled to an increased rating.

The claims file also includes VA treatment records discussing various health matters.  The Veteran has received extensive treatment for his knees.  As noted in the examination report, there has been a discussion of potential knee surgery as recently as August 2015.  However, that surgery has not been accomplished to date.  Further, the treatment records do not show loss of ROM or other symptoms worse than discussed in the examination reports.  Therefore, those records offer no evidence warranting a higher rating.  Also, the Veteran submitted a letter with medical records in November 2015.  The Board notes that those records are VA treatment records that were already included in the claims file.  As mentioned above, they do not provide evidence warranting a higher rating at this time.

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms.  The lay statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  Further, the Veteran is not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this instance, the Veteran is competent to describe the symptoms he experiences, but he is not competent to provide a medical opinion.

Based on the competent medical evidence, the Veteran is not entitled to an increased rating for his left knee under DC 5257 or 5060.  None of the medical opinions found flexion limited to 30 degrees or less or extension limited by 10 degrees.  Further, there has been no subluxation in any of the examination reports.  Further, there is no reason to provide a rating under DC 5258 because it has never been noted in the medical records that there has been dislocation of the semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint.  Also, DC 5259 is not at issue because there has not been the removal of the semilunar cartilage.

Therefore, the Veteran is not entitled to an increased rating.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Other Considerations

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The Board recognizes and has considered the Veteran's complaints associated with the service-connected left knee, to include difficulty walking and pain.  The schedular rating criteria specifically provide for ratings based on his reported symptoms.  As the available schedular criteria for this service-connected disability are adequate, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  A claim for TDIU has not been raised in the record.

ORDER

The reduction from a 20 percent rating to 10 percent rating effective August 1, 2011 for the service-connected left knee traumatic arthritis was proper.

The reduction from a 20 percent rating to a noncompensable rating effective August 1, 2011 for the service-connected left knee subluxation was proper.

Entitlement to a rating in excess of 10 percent for left knee traumatic arthritis is denied.

Entitlement to a compensable rating for left knee subluxation is denied.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


